










Certificate No. NQSO ‑ _____
(Non-Employee Director Award)






ARROW FINANCIAL CORPORATION


2013 Long-Term Incentive Plan
NON-QUALIFIED STOCK OPTION CERTIFICATE
(Director Award)
____________________________________________________________________________________
(Complete all items before issuance of Certificate)
Date of Option Grant: ____________    Number of Shares to Which Option Relates:
____________


Option Price Per Share: $        


The Option is / is not ___ Authorized for Payment in Shares in Lieu of Cash.
(Shares surrendered in payment must meet all conditions for use of such shares
as payment, as set by the Administrator.)


The Option evidenced by this Certificate is non-transferable except upon the
death of Optionee.


Record of Partial Option Exercise:


Date of Exercise:
No. of Shares Exercised:
No. of Shares Remaining as to Which Option Relates:
 
 
 
 
 
 



    


This certifies that              (“Optionee”), who is a valued and trusted
Director of Arrow Financial Corporation, a New York corporation (the “Company”),
has been granted an option by the Company to purchase one or more shares of the
common stock, par value $1.00 per share, of the Company ("Common Stock"),
subject to the terms and conditions set forth in this Certificate and in
accordance with the Company's 2013 Long-Term Incentive Plan (the "Plan"), with
the expectation that the provision of this award to the Optionee will encourage
the Optionee to acquire and maintain an interest in the Common Stock and have an
added incentive to work for the success of the Company and its subsidiaries.
The terms and conditions of said option are as follows:
1.    Grant of Option. As of the Date of Option Grant identified above, the
Company hereby grants to Optionee, subject to the conditions set forth in this
Certificate and in the Plan, the right, privilege, and option (the "Option") to
purchase that number of shares of Common Stock identified above opposite the
heading “Number of Shares to Which Option Relates” (the "Shares"), at the per
share price (the “Exercise Price”) specified above opposite the heading “Option
Price Per Share,” which Exercise Price is not less than the Fair Market Value
per share of the Common Stock on the Date of Option Grant. For purposes of this
Option Certificate, “Fair Market Value” per share of Common Stock as of any date
shall be as determined in the manner specified from time to time by the
Administrator




--------------------------------------------------------------------------------




in accordance with the Plan. The “Administrator” shall be either the Board of
Directors of the Company (the “Board”) or the Compensation Committee of the
Board as determined in accordance with the Plan.
2.    Exercisability of Option; Vesting.
(a)    Subject to the provisions, exceptions and limitations set forth elsewhere
in this Certificate, including Sections 3, 5 and 7, the Option may be exercised
only to the extent vested and only during the period (the "Option Period")
commencing on the Date of Option Grant identified above and ending on the tenth
(10th) anniversary of the Date of Option Grant. Subject to Section 2(b), the
Option will become exercisable (i.e., will vest) during the Option Period as
follows: on the first anniversary of the Date of Option Grant, the Option will
become exercisable with respect to ______ Shares; on the second anniversary of
the Date of Option Grant, the Option will become exercisable with respect to an
additional ______ Shares; on the third anniversary of the Date of Option Grant,
the Option will become exercisable with respect to an additional ______ Shares;
and on the fourth anniversary of the Date of Option Grant, the Option will
become exercisable with respect to all remaining Shares.
(b)    Notwithstanding the foregoing, (i) the exercisability (i.e., vesting) of
the Option shall be accelerated, and the Option, if not fully exercisable, shall
become fully exercisable (i.e., shall vest), in the event of the death or
Disability of Optionee or the occurrence of a Change in Control of the Company
(as defined in Section 7) at any time after the Date of Option Grant and prior
to termination of the Option, and (ii) the exercisability (i.e., vesting) of the
Option may otherwise be accelerated, and the Option, if not fully exercisable,
shall become fully exercisable, upon the occurrence of such other event or
events or upon such other circumstance or circumstances arising after the Date
of Option Grant and prior to termination of the Option as the Administrator may
determine from time to time as justifying such acceleration.
3.    Conditions to Exercise of Option. The Option may not be exercised unless,
as of the date of exercise of the Option (the "Date of Exercise"),
(a)    the Option is then exercisable with respect to the number of Shares as to
which exercise is sought, in accordance with Section 2, and the Option shall not
have terminated pursuant to Section 5;
(b)    the underlying Shares as to which the Option is then sought to be
exercised are the subject of an effective registration statement under the
Securities Act of 1933, as amended, and are registered under applicable state
securities laws, or may then be issued to Optionee exempt from such federal or
state registration;
(c)    full payment of the Exercise Price of the Shares as to which the Option
is being exercised has been received by the Company in accordance with Section
4(c); and
(d)    all other actions required to be taken by the Company and Optionee prior
to such exercise of the Option in accordance with the Plan and this Certificate
shall have been taken.
4.    Method of Exercise of Option.
(a)    If Optionee or any other person authorized to exercise the Option (an
"Exercising Person") elects to exercise the Option, in whole or in part, such
Exercising Person shall deliver to the Secretary of the Company or his or her
designated representative (the “Secretary”) at the Company's principal place of
business a written notice of election to exercise the Option, identifying that
number of whole Shares as to which exercise is then being sought, which number
may not exceed the number of Shares as to which the Option may then be exercised
(i.e., vested shares) in light of any and all prior partial exercises of the
Option and any applicable restrictions on the right to exercise the Option at
such time in accordance with this Certificate or the Plan. If the Exercising
Person is not the Optionee, the notice also shall identify the nature of the
Exercising Person's authority to exercise the Option, which authority must be
acceptable to the Administrator. In all cases, such written notice of election
must be accompanied by surrender of the original of this Certificate.
(b)    The Date of Exercise with respect to any such election shall be as soon
as practicable following receipt by the Secretary of the notice described in
Section 4(a) above and the satisfaction of all required conditions to exercise
including, without limitation, receipt of payment as described in Section 4(c)
below. The Exercising Person may revoke the election to exercise at any time
prior to the Date of Exercise by subsequent notice to the Secretary, if such
notice of revocation is timely received as determined by the Company.




--------------------------------------------------------------------------------




(c)    Full payment of the Exercise Price of the Shares with respect to which
the Option is being exercised must be delivered to the Company to the attention
of the Secretary prior to the Date of Exercise. Payment shall be in cash or by
bank check or if authorized by the Administrator upon grant of the Option
(evidenced by an appropriate notation in the forepart of this Certificate) or
thereafter, may be made at the discretion of the Exercising Person in whole or
in part in shares of Common Stock owned by Optionee subject to such conditions
upon such use of shares of Common Stock as may be set by the Administrator from
time to time (a "Stock‑for‑Stock Exercise"). Any shares surrendered in payment
of the Exercise Price in a Stock‑for‑Stock Exercise ("Payment Shares") shall be
valued at Fair Market Value as of the Date of Exercise. In a Stock‑for‑Stock
Exercise, in lieu of physically surrendering to the Company a certain number of
Payment Shares, the Exercising Person may elect to submit to the Company to the
attention of the Secretary an affidavit attesting ownership by Optionee of such
number of shares for the appropriate period of time and request that such
shares, although not physically surrendered, be deemed to have been surrendered
by the Exercising Person to the Company in payment of the Exercise Price (any
such payment, a "Deemed Payment").
(d)    Upon receipt of payment of the Exercise Price, including an affidavit of
ownership in the case of a Deemed Payment, the Company shall issue and deliver
to the Exercising Person, as of the Date of Exercise, evidenced by book entry or
electronic delivery or by delivery of a duly executed stock certificate, the
number of Shares as to which the Option has thus been exercised (less any
Tax-Withheld Shares, as described and defined in Section 4(e) below), provided
that, if the Exercising Person has elected in connection with a Stock‑for‑Stock
Exercise to make a Deemed Payment without physically surrendering to the Company
some number of Payment Shares owned by Optionee, the Company will deduct from
the number of Shares to be issued to the Exercising Person on the Date of
Exercise the number of shares deemed surrendered but not physically surrendered
by the Exercising Person, and issue to the Exercising Person only the remaining
number of Shares (less any Tax-Withheld Shares). If, on the Date of Exercise,
any Shares remain as to which the Option is not being exercised, the Company,
simultaneously with issuance of the appropriate number of Shares, shall return
to the Exercising Person the original of this Certificate, with appropriate
notation in the forepart of this Certificate as to the partial exercise of the
Option.
(e)    To the extent that exercise of the Option obligates the Company or any of
its subsidiaries to pay any taxes or other amounts to any taxing or other
governmental authority on behalf of or with respect to Optionee, either (i) the
Company will pay such taxes and/or other amounts then due (the “Tax Amount”) and
deduct from the number of Shares otherwise then deliverable by it to the
Exercising Person a number of Shares having a Fair Market Value on the Date of
Exercise, equal to the Tax Amount (“Tax-Withheld Shares”), in which event
Optionee shall have no further rights with respect to such Tax-Withheld Shares,
or (ii) the Exercising Person delivers funds to the Company to the attention of
the Secretary in payment of the Tax Amount, the Company will apply such funds to
its payment of Taxes or other amounts then due.
5.    Termination of Option. The Option, to the extent not previously exercised,
shall terminate and cease to be exercisable upon, or within a designated period
of time after, the first to occur of the following “termination of Service
events” as set forth below, to be exercisable not later than the expiration of
the Option Period (i.e., the tenth (10th) anniversary of the Date of Option
Grant); and if no ”termination of Service event” occurs before the expiration of
the Option Period, the Option will terminate and cease to be exercisable as of
the expiration of the Option Period.
(a)    if such termination of Service is for Cause (as defined below), the date
on which Optionee’s Service terminates;
(b)    if such termination of Service is other than for Cause or by reason of
Optionee’s death, Disability or Retirement (as defined below), the expiration of
three (3) months following the date on which Optionee’s Service terminates;
provided, however, that, if the Optionee dies within such 3‑month period, then
the termination event shall be the expiration of three (3) months after the date
of death of Optionee;
(c)    if such termination of Service is by reason of Optionee’s Disability or
Retirement, the expiration of twelve (12) months following the date on which
Optionee’s Service terminates; provided, however that, if the Optionee dies
within such 12‑month period, then the termination event shall be the expiration
of the Option Period (i.e., the tenth (10th) anniversary of the Date of Option
Grant); or
(d)    if such termination of Service is by reason of Optionee’s death, the
expiration of the Option Period (i.e., the tenth (10th) anniversary of the Date
of Option Grant.
Notwithstanding the foregoing, the Administrator may determine from time to time
prior to the termination or expiration of the Option to extend the
exercisability of the Option, if a “termination of Service event” as described
in




--------------------------------------------------------------------------------




subsections (b) or (c) above should occur prior to the expiration of the Option
Period, for an additional period of time beyond the time period specified in
subsections (b) or (c) above following the events identified in such (but in no
event beyond the expiration of the Option Period) if in its judgment such
extension of exercisability is in the best interests of the Company.
In the event of any termination of Optionee’s Service, for any reason, the
Option, to the extent it continues to be exercisable for a period of time
thereafter, as provided above, shall continue to be exercisable during such
period only with respect to that number of Shares as to which the Option was
exercisable as of the time of termination, including those Shares, if any,
subject to accelerated vesting as of such termination, as provided in Section
2(b) or elsewhere in this Certificate.
The Optionee’s “Service” shall mean (i) service as a Director of the Company or
any subsidiary of the Company but excluding service as an honorary, advisory of
emeritus director or any other individual whose title includes the word
“director” but who does not possess all powers possessed by a director as a
matter of law, or (ii) the rendering of services by Optionee for the Company
and/or its subsidiaries under a Qualifying Services Contract, as defined below.
A “Qualifying Services Contract” shall mean a written agreement between Optionee
and the Company under which Optionee shall continue to render services for the
Company and/or its subsidiaries for a specified period of time following
termination of Optionee’s Service (or following termination of a prior
Qualifying Services Agreement), which agreement satisfies each of the following
conditions: (i) the services to be rendered thereunder by Optionee shall qualify
as “substantial,” as that term is defined and determined by the Administrator
from time to time with such definition to be set forth or referenced in such
agreement; (ii) Optionee in rendering such services shall be acting as or for an
independent contractor and not as an employee of the Company and/or its
subsidiaries; and (iii) there shall be no break in service between Optionee’s
Service (or serving under a prior Qualifying Services Contract) and serving
under such agreement.
“Retirement” shall mean the Optionee’s termination of continuous Service as a
Director of the Company or any subsidiary or under a Qualifying Services
Contract or continuous succession of Qualifying Services Contracts.
If Optionee is serving under a Qualifying Services Contract, then termination
for “cause” shall include (i) if defined therein, termination of the Service of
Optionee for "cause" as defined in such Qualifying Services Contract and (ii) if
not defined therein, shall include termination of Service thereunder by a
two‑thirds vote of the entire Board for one or more of the following "Causes,"
as evidenced in a board resolution: (A) any willful misconduct by Optionee that
is materially injurious to the Company or a subsidiary of the Company,
monetarily or otherwise; (B) any willful failure by Optionee to follow the
reasonable directions of the Board or the board of directors of a subsidiary of
the Company or a high‑ranking executive officer of the Company or a subsidiary
of the Company; or (C) intentionally providing false or misleading information
to, or otherwise misleading the applicable board or a committee thereof.
6.    Adjustments. If, after the Date of Option Grant, all issued and
outstanding shares of Common Stock shall be increased or decreased in number,
pursuant to stock dividends, stock splits, consolidations of shares,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchange of shares or similar transactions, the number of Shares to which the
Option theretofore related and the option price per share theretofore applicable
to such Option shall be appropriately adjusted by the Company to provide the
same overall economic value to the Optionee immediately after the occurrence of
such event as existed immediately prior to the occurrence of such event (subject
to applicable rules and regulations); provided, however, that if the Company
shall issue additional shares of Common Stock for a consideration, no such
adjustment shall be made.
7.    Change in Control. In the event of a Change in Control of the Company (as
defined below), the Option, if not then fully exercisable shall become fully
exercisable (i.e., shall vest) as of the date of such Change in Control, and
shall remain fully exercisable thereafter until termination in accordance with
Section 5 hereof. For this purpose, a "Change in Control of the Company” shall
be deemed to have occurred upon the first to occur of any of the following:
(a)    The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company;
(b)    The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date




--------------------------------------------------------------------------------




of the most recent acquisition by such person or group, constitutes 30% or more
of the total voting power of the stock of the Company;
(c)    A majority of the Board is replaced during any twelve-month period by
Directors whose appointment or election is not endorsed by a majority of the
Board before the date of the appointment or election;
(d)    One person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions.
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
This definition of Change in Control of the Company shall be interpreted in
accordance with, and in a manner that will bring the definition into compliance
with, the regulations under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).
8.    Non-transferability; Rights Prior to Exercise. The Option shall be
non‑transferable except in the event of Optionee's death (in which such case,
Section 9 shall apply), and during Optionee's lifetime shall be exercisable only
by Optionee. Neither Optionee nor any permitted transferee of any interest in
the Option shall have any rights as a shareholder with respect to any Shares to
which the Option relates until the Option shall have been exercised with respect
to such Shares and such Shares shall have been issued and delivered to the
Exercising Person.
9.    Designation of Beneficiary. Optionee may designate a person or persons to
receive the Option in the event of the death of Optionee. Any such designation
must be made upon properly completed forms supplied by and returned to the
Company and, once made, may be revoked only in writing. If Optionee fails to
designate a beneficiary, the estate of Optionee or any heir or successor who by
reason of Optionee’s death acquired the rights to exercise the Option will be
deemed to be the beneficiary of Optionee with respect to the Option. Any such
person with rights under the Option shall possess all rights of Optionee under
this Certificate with respect to such Option and shall remain subject to all the
terms and conditions applicable thereto, including without limitation, the
provision of this Certificate regarding payment of the Exercise Price and
termination of the Option.
10.    Non-Qualified Stock Option. The Option is not intended to be, and will
not be treated as, an "incentive stock option" within the meaning of Section 422
of the Code.
11.    Definitions. Unless otherwise indicated herein, all capitalized terms
used herein shall have the same meaning given such terms in the Plan as in
effect on the Date of Grant.






















--------------------------------------------------------------------------------




[Signature page follows]
IN WITNESS WHEREOF, the undersigned, being duly authorized, has executed this
Certificate on behalf of the Company.
ARROW FINANCIAL CORPORATION




By:                        
Name:                        
Title:                        








ATTEST:










                                
____________________________, Secretary        Date










